Citation Nr: 1800082	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-15 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2017, a videoconference hearing was held and the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 


FINDINGS OF FACT

The Veteran's asthma condition is characterized by daily use of inhalational therapy, FEV-1 of 59 percent, and FEV-1/FVC of 73 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.14, 4.96, 4.97, Diagnostic Code 6602 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
 
Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).
 
The Veteran's asthma has been rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  Under DC 6602, a 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  

A 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  

A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent rating is assigned for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Analysis

The Veteran contends that he is entitled to a rating in excess of 30 percent for his asthma condition because the current assigned rating does not adequately represent the severity of his condition.  The Veteran underwent a VA examination in November 2011.  At the examination, the Veteran reported daily use of inhaled medications, including daily use of inhalational bronchodilator therapy; daily use of inhalational anti-inflammatory medication; and, daily use of nebulizer treatment with bronchodilator.  The Veteran did not report requiring the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The examiner noted the Veteran's history of three asthma attacks per week over the previous 12 months; however, the Veteran did not experience any episodes of respiratory failure and did not have any physician visits for required care for exacerbations.  The Veteran's pulmonary function test results indicated a FEV-1 of 59 percent and a FEV-1/FVC of 73 percent.

The Veteran underwent a second VA examination in August 2012 where he reported experiencing daily asthma attacks.  At this time, the Veteran used Advair (unknown strength), albuterol MDI, albuterol nebulizer and Asmacort to manage his asthma.  The pulmonary function test results indicated a FEV-1 of 66 percent and a FEV-1/FVC of 68 percent.  

In March 2013, it was noted that the Veteran was using oral steroids for his bronchitis only. See March 2013 VA Examination, p. 10.  The Veteran's medications included albuterol MDI, mometasone and albuterol and saline nebulizer.  There was no noted use of parenteral steroids, antibiotic use or immuno-suppressive therapy.  Pulmonary function test results indicated a FEV-1 of 59 percent and a FEV-1/FVC of 63 percent.

The reports by the Veteran at the June 2013 VA examination were largely unchanged.  There was no reported use of oral or parenteral corticosteroid medications or antibiotics but the Veteran did report daily use of inhaled medications, including inhalational bronchodilator therapy.  

In addition to the four VA examinations, the Veteran submitted private treatment records that indicate that he was treated with prednisone on one occasion in September 2009 for an asthma flare. See September 2012 Private Treatment Records, p. 3.  This incident occurred prior to the appeals period, see 38 C.F.R. § 3.400(o)(2), and there is no evidence that indicates that the Veteran was continued on prednisone beyond this occasion.  

In light of the evidence, the Board finds that there is insufficient evidence to warrant rating in excess of 30 percent for the Veteran's asthma condition.  In order to receive a higher evaluation, there must be a FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The Veteran's treatment records do not demonstrate any of the requisite pulmonary function test results and he has not had at least monthly visits to a physician for required care of his asthma exacerbations.  

The Board acknowledges the assertions made by the Veteran and his spouse during the May 2017 videoconference hearing. See May 2017 Hearing Transcript, pp. 7-10.  Specifically, the Veteran and his spouse testified that the Veteran uses corticosteroids daily.  The Board does not doubt this assertion.  However, the rating criteria distinguishes between "inhalational" therapies and "systemic" therapies.  See 38 C.F.R. § 4.97.  "Systemic" is defined as "pertaining to or involving the body as a whole." Dorland's Illustrated Medical Dictionary 1865 (32nd ed. 2012).  In this case, the evidence demonstrates that the Veteran regularly uses an inhaled corticosteroid (mometasone); this type of inhaled medication is more properly categorized as "inhalational" therapy involving treatment of the respiratory system rather than the body as a whole, and is contemplated by the 30 percent rating criteria.  The one occurrence of treatment with a systemic therapy (prednisone) occurred prior to the appeal period.  Thus, the Board concludes that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 30 percent for an asthma condition.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the disability has not significantly changed during the appeal period and a uniform evaluation is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Board concludes that an increased rating is not warranted.


ORDER

A rating in excess of 30 percent for asthma is denied.



____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


